DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 7-11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Sera (US 2020/0136181 A1), hereinafter “Sera.”
Regarding claim 1, Sera teaches a cathode material, comprising:
	a carbon material, in this case a conductive agent that may be carbon black, graphite, carbon fiber, carbon nanotubes, and acetylene black (¶ [0088]-[0089] & [0118]);
	an electrolyte, in this case the slurry comprising a polymer, electrolyte salt, and molten salt that is dispersed in the slurry for forming the positive electrode (¶ [0119]);
	a solvent component, in this case N-methyl-2-pyrrolidone (¶ [0118]); and 
	a binder (¶ [0118]); 
	wherein the electrolyte comprises a lithium salt, in this case the electrolyte salt is preferably a lithium salt (¶ [0070]-[0071], [0075], & [0119]), and an ionic liquid, in this case the molten salt (¶ [0079] & [0119]), and
	a mass ratio of the carbon material to the electrolyte is 1:2-20, in this case the mass percentage of the conductive agent relative to the positive electrode mixture layer is 1% to 15% (¶ [0090]) and that of the electrolyte salt and molten salt are 15% or less (¶ [0078]) and 25% or less (¶ [0087]), respectively. This results in an overlapping mass ratio of carbon to electrolyte of approximately 1:2.7-40. It would have been obvious to one with ordinary skill in the art to have provided the carbon material and electrolyte at a mass ratio of 1:2-20 in order to provide a functional cathode material. See M.P.E.P. § 2144.05 I.
Regarding claim 2, Sera further teaches that the carbon material comprises carbon nanotubes (¶ [0088]-[0089] & [0118]).
Regarding claim 3, Sera teaches that the ionic liquid may be EMI-TFSI (¶ [0081]).
Regarding claim 4, Sera further teaches that the solvent comprises N-methyl-2-pyrrolidone (¶ [0118]).
Regarding claim 5, Sera is silent as to the volume of solvent per mass of carbon material. However, Sera does teach loading the solvent at 2.5 parts by mass (¶ [0141]) and 15 parts by mass (¶ [0170] & [0193]). These mass loadings would result in a volume range overlapping the claimed 50 mL to 250 mL per gram of carbon material. One having ordinary skill in the art would understand that  providing this loading of solvent would yield a functional cathode material. See M.P.E.P. § 2144.05 I.
Regarding claim 7, Sera further teaches that the amount of binder is 15 to 25 parts by weight based on 100 parts by weight of the carbon material, in this case the mass percentage of the binder and carbon material based on the weight of the positive electrode material layer are 1% to 15% each (¶ [0090] & [0092]). This results in an overlapping binder amount of approximately 6.7 to 100 parts by weight based on 100 parts by weight of the carbon material. It would have been obvious to one with ordinary skill in the art to have provided these relative amounts of binder and carbon material in order to provide a functional cathode material. See M.P.E.P. § 2144.05 I.
Regarding claim 8, Sera teaches a cathode manufacturing method, comprising:
	preparing a cathode slurry (¶ [0117]-[0118]) comprising the cathode material of claim 1 (see rejection of claim 1, above);
	forming a cathode slurry layer by applying the cathode slurry on a current collector, in this case the positive electrode precursor is applied to the positive electrode current collector in slurry form (¶ [0118]); and
	heat-treating the cathode slurry layer, in this case the slurry layer is dried following deposition on the current collector (¶ [0118]).
Regarding claim 9 Sear further teaches that the cathode slurry layer has a thickness of 100 μm to 1,000 μm, in this case 10 μm to 100 μm (¶ [0093]). One with ordinary skill in the art would realize that providing a slurry layer of such an overlapping range of thicknesses would yield a functional cathode. See M.P.E.P. § 2144.05 I.
Regarding claim 10, Sera further teaches that heat-treating is performed in a vacuum, in this case the positive electrode volatile component may be driven off with a vacuum desiccator (¶ [0153]). Sera is silent as to the temperature of the heat-treating step, but it can be reasonably inferred that it is conducted at room temperature. Sera also does not state the length of the vacuum step. However, one with ordinary skill in the art would understand that the amount of volatile component removed during this step would depend on the amount of time the slurry is exposed to the vacuum. In other words, it is well understood that increasing the length of vacuum exposure increases the amount of volatile component removed. Therefore, it would have been obvious to have performed the vacuum step for 22 hours to 48 hours in order to ensure adequate volatile component removal.
Regarding claim 11, Sera further teaches a cathode manufactured by the method of claim 8 (¶ [0118]-[0122]; see rejection of claim 8, above).
Regarding claim 13, Sera teaches a lithium-air battery, comprising:
	the cathode of claim 11 (¶ [0118]-[0122]; see rejection of claim 11, above; Fig. 2, item 6);
	an anode enabling deposition and dissociation of lithium, in this case the negative electrode (¶ [0046]; Fig. 2, item 8); and
	a polymer electrolyte interposed between the cathode and the anode, in this case the electrolyte layer (¶ [0046] & [0096]; Fig. 2, item 7),
	wherein the lithium-air battery has a charge/discharge voltage of 2 to 4.7 V, in this case 2.7 V to 4.2 V (¶ [0189]), and a charge/discharge capacity of 12 to 25 mAh/cm2, in this case a 142 mAh/g (Table 1) which would fall within the claimed range. Furthermore, since Sera teaches a lithium battery with the same component materials it would be expected to possess the same charge/discharge capacity.
Claims 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Sera as applied to claim 1, above, and further in view of Badding et al. (US 2020/0365897 A1), hereinafter “Badding.”
Regarding claim 6, Sera teaches that polyvinylidene fluoride (PVDF) may serve as the binder (¶ [0091]), but does not teach that the binder comprises PDDA-TFSI. However, Badding teaches that PDDA-TFSI may be used in the alternative of PVDF in lithium battery applications (¶ [0048]). One with ordinary skill in the art would understand that substituting PDDA-TFSI for PVDF would obtain predictable results in terms of performance as a binder in a lithium battery electrode. See M.P.E.P. § 2143. I. B. Therefore, it would have been obvious to have selected PDDA-TFSI as the binder as it would predictably similarly to PVDF.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Sera as applied to claim 11, above, and further in view of Kim et al. (US 2017/0125793 A1), hereinafter “Kim.”
Regarding claim 12, Sera does not teach the carbon material loading of 3.0 g/cm2 to 6.0 g/cm2. However, Kim teaches loading carbon material, in this case graphite, between 5 g/cm2 to 12 g/cm2 (¶ [0011] & [0025]). One with ordinary skill in the art would understand that providing the carbon material at this overlapping loading would reduce charging time without affecting battery lifespan (¶ [0006]). See M.P.E.P. § 2144.05 I. Therefore, it would have been obvious to have loaded the carbon material in the cathode between 3.0 g/cm2 to 6.0 g/cm2 in order to facilitate reduced charging time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729